EXHIBIT 10.15

APRIA HEALTHCARE GROUP INC.
2003 PERFORMANCE INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

     THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”)
dated _________________, 20_____, by and between APRIA HEALTHCARE GROUP INC., a
Delaware corporation (the “Corporation”), and _______________________ (the
“Grantee”), evidences the restricted stock award (the “Award”) granted by the
Corporation to the Grantee as to the number of restricted shares of the
Corporation’s Common Stock first set forth below (the “Restricted Shares”).

--------------------------------------------------------------------------------

       Number of Shares of Restricted Common Stock:1  _____   Award Date:
_____________, 20___
      Vesting:1,2  The Award shall become vested as to 100% of the total number
of shares of Restricted Stock subject to the Award on the
       date of the next succeeding Annual Meeting of Stockholders of the
Corporation following the Award Date.

--------------------------------------------------------------------------------

     The Award is granted under the Apria Healthcare Group Inc. 2003 Performance
Incentive Plan (the “Plan”) and subject to the Terms and Conditions of Director
Restricted Stock Award (the “Terms”) attached to this Award Agreement
(incorporated herein by this reference) and to the Plan. The Award has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Award set forth herein. The Grantee acknowledges receipt of a copy of the
Terms, the Plan, and the Prospectus for the Plan.

“GRANTEE”

______________________________________
Signature

______________________________________
Print Name APRIA HEALTHCARE GROUP INC.
a Delaware corporation


By:__________________________________

Print Name:___________________________

Title:________________________________

CONSENT OF SPOUSE

     In consideration of the Corporation’s execution of this Award Agreement,
the undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

__________________________________
Signature of Spouse   ______________________
Date

_________________
1    Subject to adjustment under Section 7.1 of the Plan.
2    Subject to early termination and forfeiture under Section 6 of the Terms.

--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF DIRECTOR RESTRICTED STOCK AWARD

1.  

Vesting. The Award shall vest, and restrictions (other than those set forth in
Section 8.1 of the Plan or otherwise required in order to comply with applicable
securities and other law) shall lapse with respect to 100% of the Restricted
Shares subject to the Award on the vesting date set forth on the cover page of
this Award Agreement, subject to Sections 2 and 6 below.


2.  

Service; Continuance of Service Required; No Service Commitment. The vesting
schedule applicable to the Award requires continued service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Award Agreement.
Service for only a portion of a vesting period, even if a substantial portion,
will not entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of service as
provided in Section 6 below. Nothing contained in this Award Agreement or the
Plan constitutes a service commitment by the Corporation or affects the right of
the Corporation to increase or decrease the compensation of the Grantee from the
rate in existence at any time.


3.  

Dividend and Voting Rights. After the Award Date, the Grantee shall be entitled
to cash dividends and voting rights with respect to the Restricted Shares
subject to the Award even though such shares are not vested, provided that such
rights shall terminate immediately as to any Restricted Shares that are
forfeited pursuant to Section 6.


4.  

Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 1, neither the Restricted Shares, nor any interest therein,
amount payable in respect thereof, or Restricted Property (as defined in Section
7) may be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered, either voluntarily or involuntarily. The transfer
restrictions in the preceding sentence shall not apply to transfers to the
Corporation.


5.  

Stock Certificates.


  5.1

Book Entry Form. The Corporation shall, in its discretion, issue the Restricted
Shares either: (a) in certificate form as provided in Section 5.2 below; or (b)
in book entry form, registered in the name of the Grantee with notations
regarding the applicable restrictions on transfer imposed under this Agreement.


  5.2

Certificates to be Held by Corporation; Legend. Any certificates representing
the Restricted Shares that may be delivered to the Grantee by the Corporation
prior to vesting of the Restricted Shares pursuant to Section 1 shall be
redelivered to the Corporation to be held by the Corporation or its designee
until the shares represented thereby vest pursuant to Section 1 or are forfeited
pursuant to Section 6. Such certificates shall bear the following legend:


 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Apria Healthcare
Group Inc. A copy of such Agreement is on file in the office of the Secretary of
Apria Healthcare Group Inc.”


  5.3

Delivery of Certificates Upon Vesting. Promptly after the vesting of any
Restricted Shares pursuant to Section 1, the Corporation shall, as applicable,
either remove the notations on any Restricted Shares issued in book entry form
which have vested or deliver to the Grantee a certificate or certificates
evidencing the number of Restricted Shares which have vested (or, in either
case, such lesser number of shares as may be permitted pursuant to Section 8).
The Grantee (or the beneficiary or personal representative of the Grantee in the
event of the Grantee’s death or incapacity, as the case may be) shall deliver to
the Corporation any representations or other documents or assurances as the
Corporation may deem necessary or reasonably desirable to ensure compliance with
all applicable legal and regulatory requirements. The shares so delivered shall
no longer be restricted pursuant to Section 4.


  5.4

Stock Power; Power of Attorney. Concurrent with the execution and delivery of
this Award Agreement, the Grantee shall deliver to the Corporation an executed
stock power in the form attached hereto as Exhibit A, in blank, with respect to
the Restricted Shares and any related Restricted Property. The Grantee, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Award Agreement, the Corporation and each of its authorized
representatives as the Grantee’s attorney(s)-in-fact to effect any transfer of
unvested, forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) and any related Restricted Property to the Corporation as may be
required pursuant to the Plan or this Award Agreement and to execute such
documents as the Corporation or such representatives deem necessary or advisable
in connection with any such transfer.


6.     Effect of Termination of Employment.

  6.1

Forfeiture. Except as expressly provided in Section 6.3 below, the Grantee’s
Restricted Shares shall be forfeited to the extent such shares have not become
vested prior to the first time that the Grantee is no longer a member of the
Board of the Corporation (regardless of the reason for the related termination
of service).


  6.2

Return of Shares. Upon the occurrence of any forfeiture of the Restricted Shares
pursuant to Section 6.1, such unvested, forfeited shares and related Restricted
Property shall, without payment of any consideration by the Corporation for such
transfer, be automatically transferred to the Corporation, without any other
action by the Grantee, or the Grantee’s beneficiary or personal representative,
as the case may be. The Corporation may exercise its powers under Section 5.4
hereof and take any other action necessary or advisable to evidence such
transfer. The Grantee, or the Grantee’s beneficiary or personal representative,
as the case may be, shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares and related Restricted Property to the Corporation.


  6.3

Possible Acceleration of Vesting Upon Certain Change in Control Events. The
Restricted Shares are subject to accelerated vesting pursuant to Sections 7.2
and 7.3 of the Plan, to the extent such shares are outstanding and have not
previously vested pursuant to Section 1 and have not previously been forfeited
pursuant to Section 6.1 at the time of the event that triggers such
acceleration.


7.  

Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator will make adjustments if appropriate in the number and kind of
securities that may become vested under the Award. If any adjustment is made to
the Restricted Shares pursuant to Section 7.1 of the Plan, the restrictions
applicable to the Restricted Shares will continue in effect with respect to any
consideration or other securities (the “Restricted Property” and, for the
purposes of this Agreement, “Restricted Stock” shall include “Restricted
Property,” unless the content otherwise requires) received in respect of such
Restricted Shares. Such Restricted Property shall vest at such times and in such
proportion as the Restricted Shares to which the Restricted Property is
attributable vest, or would have vested pursuant to the terms hereof if such
Restricted Shares had remained outstanding. To the extent that the Restricted
Property includes any cash (other than regular cash dividends provided for in
Section 3 hereof), such cash shall be invested, pursuant to policies established
by the Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property.


8.  

Tax Withholding. The Corporation shall reasonably determine the amount of any
federal, state, local or other income, employment, or other taxes which the
Corporation or any of its subsidiaries may reasonably be obligated to withhold
with respect to the grant, vesting, making of an election under Section 83(b) of
the Code or other event with respect to the Restricted Shares. The Corporation
may, in its discretion and to the extent the Corporation reasonably determines
is permitted by law and applicable listing and regulatory requirements, withhold
and/or reacquire a sufficient number of Restricted Shares in connection with the
vesting of such shares at their then Fair Market Value (determined either as of
the date of such withholding or as of the immediately preceding trading day, as
determined by the Administrator in its discretion) to satisfy the amount of any
such withholding obligations that arise with respect to the vesting of such
shares. The Corporation may take such action(s) without notice to the Grantee
and shall remit to the Grantee the balance of any proceeds from withholding
and/or reacquiring such shares in excess of the amount reasonably determined to
be necessary to satisfy such withholding obligations. The Grantee shall have no
discretion as to the Corporation’s satisfaction of tax withholding obligations
in such manner. If, however, the Grantee makes an election under Section 83(b)
of the Code with respect to the Restricted Shares, if any other withholding
event occurs with respect to the Restricted Shares, or if the Corporation is
otherwise not able to or elects for any reason not to satisfy the withholding
obligations with respect to the vesting of the Restricted Shares as provided
above in this Section 8, the Corporation shall be entitled to require a cash
payment by or on behalf of the Grantee and/or to deduct from other compensation
payable to the Grantee the amount of any such withholding obligations as a
condition precedent to any Corporation obligation to deliver the vested
Restricted Shares to the Grantee.


9.  

Notices. Any notice to be given under the terms of this Award Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be given
only when received, but if the Grantee is no longer a member of the Board, shall
be deemed to have been duly given by the Corporation when enclosed in a properly
sealed envelope addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government.


10.  

Stock Ownership Requirements. The Award and all rights of Grantee under this
Award Agreement and in connection with the Restricted Shares are and shall be
subject to, and Grantee agrees to be bound by, all of the terms and conditions
of the Stock Ownership Requirements Agreement between Grantee and the
Corporation and the “Requirements” referenced and defined therein.


11.  

Plan. The Award and all rights of the Grantee under this Award Agreement are
subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Award
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
The Grantee agrees to be bound by the terms of the Plan and this Award Agreement
(including these Terms). The Grantee acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Award Agreement. Unless
otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.


12.  

Entire Agreement. This Award Agreement (including these Terms) and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof. The Plan and this Award Agreement may be amended pursuant
to Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.


13.  

Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.


14.  

Effect of this Agreement. This Award Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.


15.  

Counterparts. This Award Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


16.  

Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.


--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

     FOR VALUE RECEIVED and pursuant to that certain Director Restricted Stock
Award Agreement between Apria Healthcare Group Inc., a Delaware corporation (the
“Corporation”), and the individual named below (the “Grantee”) dated as of
______________, 20__, the Grantee, hereby sells, assigns and transfers to the
Corporation, an aggregate _____ shares of Common Stock of the Corporation,
standing in the Grantee’s name on the books of the Corporation and represented
by stock certificate number(s) ________________________________________ to which
this instrument is attached, and hereby irrevocably constitutes and appoints
______________________________________________________ as his or her attorney in
fact and agent to transfer such shares on the books of the Corporation, with
full power of substitution in the premises.

Dated ______________, 20_____

 

  ______________________________________
Signature

______________________________________
Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Director Restricted Stock Award Agreement
without requiring additional signatures on the part of the Grantee.)